 1 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
 2 Peña & Bromberg, PLC
 3 2440 Tulare St., Ste. 320
   Fresno, CA 93721
 4 Telephone: 559-439-9700
 5 Facsimile: 559-439-9723
   Email: info@jonathanpena.com
 6 Attorney for Plaintiff, Linda Gayle Farrell
 7
 8                           UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10                                   FRESNO DIVISION

11
     LINDA GAYLE FARRELL,                    Case No. 1:20-cv-01212-AWI-BAM
12
13              Plaintiff,                   STIPULATION FOR THE AWARD
                                             AND PAYMENT OF ATTORNEY
14                     v.                    FEES AND EXPENSES PURSUANT
15                                           TO THE EQUAL ACCESS TO
   ANDREW SAUL, Commissioner of              JUSTICE ACT; ORDER
16 Social Security,
17
                Defendant.
18
          IT IS HEREBY STIPULATED by and between the parties through their
19
   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
20
   attorney fees and expenses in the amount of $ 5,300.00, under the Equal Access to
21
   Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
22
23 legal services rendered on behalf of Plaintiff by counsel in connection with this civil
24 action, in accordance with 28 U.S.C. § 2412(d).
25       After the Court issues an order for EAJA fees to Plaintiff, the government will

26 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
27 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
28 to honor the assignment will depend on whether the fees are subject to any offset
 1 allowed under the United States Department of the Treasury’s Offset Program. After
 2 the order for EAJA fees is entered, the government will determine whether they are
 3 subject to any offset.
 4       Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 5 determines that Plaintiff does not owe a federal debt, then the government shall cause
 6 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
 7 the assignment executed by Plaintiff. Any payments made shall be delivered to
 8 Plaintiff’s counsel, Jonathan O. Peña.
 9         This stipulation constitutes a compromise settlement of Plaintiff’s request for
10 EAJA attorney fees, and does not constitute an admission of liability on the part of
11 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
12 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
13 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
14 connection with this action.
15      This award is without prejudice to the rights of Counsel and/or Counsel’s firm
16 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
17 savings clause provisions of the EAJA.
18
19                                         Respectfully submitted,
20
21
     Dated: May 4, 2021                    /s/ Jonathan O. Peña
22                                         JONATHAN O. PEÑA
                                           Attorney for Plaintiff
23
24
     Dated: May 4, 2021                    McGREGOR W. SCOTT
25                                         United States Attorney
                                           DEBORAH LEE STACHEL
26
                                           Regional Chief Counsel, Region IX
27                                         Social Security Administration
28
                                                -2-
 1   By:   Sathya Oum*
           SATHYA OUM
 2         Special Assistant U.S. Attorney
 3         Attorneys for Defendant
           (*Permission to use electronic signature
 4         obtained via email on May 4, 2021).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
               -3-
 1                                        ORDER

 2        Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees
 3 and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) filed on
 4 May 6, 2021 (Doc. No. 21.):
 5        IT IS HEREBY ORDERED that attorney fees in the amount of FIVE
 6
     THOUSAND AND THREE HUNDRED DOLLARS ($5,300) be awarded subject to
 7
 8 the terms of the stipulation.
 9
10 IT IS SO ORDERED.
11     Dated:   May 10, 2021                       /s/ Barbara   A. McAuliffe     _
12                                           UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
